Citation Nr: 0106002	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  

2.  Entitlement to service connection for a skin disorder, 
including as secondary to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 1999 the RO originally denied service connection for 
PTSD, pseudo folliculitis barbae, hypertension, a back 
condition, a disc condition, depression with stress, and a 
nerve disorder.  

The veteran submitted a Notice of Disagreement (NOD) only 
with respect to the RO's denial of service connection for 
PTSD, the skin disorder, and depression.  

Nonetheless, the RO issued a Statement of the Case in which 
it continued to adjudicate all of the originally claimed 
issues.  

In his May 1999 substantive appeal, the veteran specified 
that he was only appealing the RO's denial of service 
connection for depression and stress, PTSD, and his skin 
disorder.  

In spite of this, the RO continued to address all of the 
issues that it originally denied in March 1999, including 
those issues that the veteran expressly did not appeal 
(hypertension, nerve disorder, and neck, disc, and back 
disorders).  

The Board does not have jurisdiction over the issues of 
service connection of hypertension, a nerve disorder, a neck 
disorder, a back disorder, and a disc disorder, because the 
veteran never placed them in appellate status by submitting 
an NOD with respect to these issues.  They are therefore not 
before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.201.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board first notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, it does not appear that the RO has properly 
developed the veteran's PTSD claim.  

Briefly, the record shows that the veteran served as a 
security policeman in Vietnam from December 1968 to December 
1969.  In April 1971 it was determined that he should be 
permanently disqualified from the military as a result of an 
emotionally unstable personality.  On the other hand, on 
separation examination, the veteran denied nightmares, 
depression, loss of memory, and nervous trouble of any sort.  

The veteran has recently reported a variety of combat-related 
and other stressors, and the record indicates that he has 
been diagnosed with PTSD.  

However, it does not appear that the RO has requested 
specific details of the alleged inservice stressful events.  
Nor has it requested verification of stressors from the U.S. 
Armed Forces Service Center for the Research of Unit Records 
(USASCRUR).  See M21-1, Part III, para. 5.14(b).  

On remand, the RO should complete the above-mentioned 
development, then schedule a VA examination which addresses 
the current nature of his psychiatric condition and its 
relationship, if any, to his military service, in particular, 
his reported in-service stressors.  

With respect to the issue of service connection for a skin 
disorder, the Board is of the opinion that a VA examination 
should be scheduled.  The record shows a post-service 
diagnosis of onychomycosis, and in-service records document a 
diagnosis of pseudo folliculitis barbae.  The veteran has 
also reported continuing symptoms of skin problems since 
service.  He has also alluded that his skin problems are 
secondary to exposure to Agent Orange.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

Finally, a remand is required because not all VA records have 
been obtained.  In his original claim for compensation, the 
veteran reported treatment at the Loma Linda VA Medical 
Center (VAMC) and the Long Beach VAMC.  

While the RO obtained records from Loma Linda, it does not 
appear that they obtained records from the Long Beach VAMC.  
On remand, the RO should obtain such records.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
records from the Long Beach VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The RO should ask the veteran to 
provide specific details of his alleged 
inservice stressful incidents, including 
the date(s), place(s), unit of assignment 
at the time of the event(s), description 
of the event(s), and, if appropriate, 
names and other identifying information 
concerning any other individuals involved 
in the event(s).  

At a minimum, the veteran must be asked 
to indicate the location and approximate 
time of the stressful event(s) in 
question.  He should be informed that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s), and that failure to respond or 
an incomplete response may result in the 
denial of his claim.  See M21-1, Part 
III, para. 5.21(b).  

4.  Thereafter, the RO should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  

The summary and all associated documents, 
such as the veteran's DD Form 214, his DA 
Form 2-1, other service records, and any 
written stressor statements should then 
be sent to the USASCRUR to obtain 
verification of the claimed stressors.  
USASCRUR should be requested to provide 
any information, which might corroborate 
any of the veteran's alleged combat 
experience and stressors.  

5.  Following the above, RO should 
arrange for a VA special psychiatrist 
examination of the veteran.  

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by 
USASCRUR must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?  

In making this determination, the 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
pertinent subscales.  The examiners 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses, and identify all existing 
psychiatric diagnoses.  

(b)  With respect to each such diagnosed 
disability, is it at least as likely as 
not that the disability (including PTSD 
and/or depression) is causally related to 
service?  In this context, if the 
diagnosis of PTSD is deemed to be 
appropriate, the examiner should indicate 
specifically how the diagnostic criteria 
for PTSD are met, to include specifically 
the stressor or stressor events the 
claimant reexperiences and whether PTSD 
is related to the stressor(s).  

The Board emphasizes that even if the 
physician does not find a diagnosis of 
PTSD to be warranted, or finds an 
additional diagnosis apart from PTSD is 
warranted, the physician should address 
the relationship of such disability apart 
from PTSD to military service.  

If a diagnosis in addition to PTSD is 
found (such as depression), the examiner 
should offer an opinion as to whether and 
how any such disorder is causally or 
etiologically related to PTSD.  

The examiner should also determine 
whether the veteran's subjective 
complaints are consistent with the 
objective evidence of record and the 
objective evidence found on examination.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The RO should schedule the veteran 
for a VA dermatological examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of his 
current skin disorder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current skin 
disorder, and if so, what is its 
nature?

(b) Is it at least as likely as not that 
the current skin disorder was incurred 
in the veteran's military service, 
including as secondary to exposure to 
Agent Orange?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
should also be considered.  Stegall, 
supra.  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for an 
acquired psychiatric disorder, to include 
PTSD and depression, and service 
connection for a skin disorder, including 
as secondary to exposure to Agent Orange.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


